



CHINA YOUTH MEDIA, INC.
STOCK OPTION AND RESTRICTED STOCK PLAN,
AS AMENDED

1.        PURPOSE OF THE PLAN

            The purpose of this Stock Option and Restricted Stock Plan (this
"Plan") is to advance the interests of China Youth Media, Inc. (the "Company")
and its subsidiaries by providing to key employees of the Company and its
subsidiaries who have substantial responsibility for the direction and
management of the Company, as well as certain directors and consultants of the
Company, additional incentives, to the extent permitted by law, to exert their
best efforts on behalf of the Company, to increase their proprietary interest in
the success of the Company, to reward outstanding performance and to provide a
means to attract and retain persons of outstanding ability to the service of the
Company. It is recognized that the Company cannot attract or retain these
individuals without this compensation. Options granted under this Plan may
qualify as incentive stock options ("ISOs"), as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code").

2.         ADMINISTRATION

            This Plan shall be administered by a committee (the "Committee")
comprised of at least two (2) members of the Company's Board of Directors
("Board") who each shall (a) be a "non-employee director," as defined in Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended, unless
administration of the Plan by "non-employee directors" is not then required for
transactions under the Plan to be exempt from the requirements of Rule 16b, and
(b) be an "outside director" as defined under Section 162(m) of the Code, unless
the action taken pursuant to the Plan is not required to be taken by "outside
directors" to qualify for tax deductibility under Section 162(m) of the Code.
The Committee shall interpret this Plan and, to the extent and in the manner
contemplated herein, shall exercise the discretion reserved to it hereunder. The
Committee may prescribe, amend and rescind rules and regulations relating to
this Plan and to make all other determinations necessary for its administration.
The decision of the Committee on any  interpretation  of this Plan or
administration hereof, if in compliance with the provisions of the Act and
regulations promulgated thereunder, shall be final and binding with respect to
the Company, any optionee, warrant holder or any person claiming to have rights
as, or on behalf of, any optionee or warrant holder.

3.         SHARES SUBJECT TO THE PLAN

            The shares subject to option, warrant grant and the other provisions
of this Plan shall be shares of the Company's common stock, par value $0.001 per
share (“shares”). Subject to the provisions hereof concerning adjustment, the
maximum aggregate number of shares of common stock that may be issued under this
Plan shall be fifty million (50,000,000) shares. Shares of common stock issued
under the Plan may be either authorized but unissued shares or shares held in
the Company’s treasury.

            To the extent that any award involving the issuance of shares of
common stock is forfeited, cancelled, returned to the Company for failure to
satisfy vesting requirements or other conditions of the award, or otherwise
terminates without an issuance of shares of common stock being made thereunder,
the shares of common stock covered thereby will no longer be counted against the
maximum share limitations and may again be made subject to awards under the Plan
pursuant to such limitations.”

4.         PARTICIPANTS

            (A)       Key Employees, Directors and Consultants. The Committee
shall determine and designate from time to time those key employees, directors
and consultants of the Company and its subsidiaries who shall be eligible to
participate in this Plan. The Committee shall also determine the number of
shares to be offered from time to time to each participant, either pursuant to
an option, pursuant to a warrant or pursuant to an award of restricted stock, or
either. In making these determinations, the Committee shall take into account
the past service of each such key employee, director or consultant to the
Company and its subsidiaries, the present and potential contributions of such
key employee, director or consultant to the success of the Company and its
subsidiaries and such other factors as the Committee shall deem relevant in
connection with  accomplishing the purposes of this Plan. The agreement
documenting the award of any option, warrant or restricted stock granted
pursuant to this Plan shall contain such terms and conditions as the Committee
shall deem advisable, including but not limited to being vested or exercisable,
as the case may be, only in such installments as the Committee may determine.

            (B)       Award Agreements. All options, warrants and restricted
stock granted under the Plan will be evidenced by an agreement. Agreements
evidencing awards made to different participants or at different times need not
contain similar provisions. Options that are intended to be ISOs will be
designated as such; any option not so designated will be treated as a
nonqualified stock option.

5.         OPTION/WARRANT PRICE

            Each agreement representing an award of options or warrants shall
state the price at which the subject option or warrant may be exercised, which
shall not be less than the current fair market value of the shares at the date
of issuance of an option or warrant; provided, however, that the exercise price
of
any option that is intended to be an ISO and that is granted to a holder of 10%
or more of the Company's shares shall not be less than 110% of such current fair
market value. For purposes of this Plan, the fair market value of any Share as
of any date shall be the average of the high and low trading prices of the
shares on that date.

6.         OPTION/WARRANT PERIOD

                Each agreement representing an award of options or warrants
shall state the period or periods of time at and within which the subject option
or warrant may be exercised, in whole or in part, by the optionee or warrant
holder, which shall be such period or periods as may be determined by the
Committee; provided, however, that the option or warrant period shall not exceed
ten years from the date of issuance of the option or warrant and, in the case of
an option that is intended to be an ISO and that is granted to a holder of 10%
or more of the Company's shares, shall not exceed five years. Unless
specifically provided otherwise in an agreement evidencing the award of options,
any option awarded to a participant shall become exercisable over four years,
with 25% of the option becoming exercisable on each of the first four
anniversaries of the date of the award.

7.         PAYMENT FOR SHARES

            Payment for shares acquired pursuant to an option or warrant shall
be made in the manner set forth in the award agreement, which unless otherwise
provided by the Committee, may include: (i) in cash or by cash equivalent
acceptable to the Committee, (ii) by payment in shares of common stock
underlying the option or warrant being exercised valued at the fair market value
of such shares on the date of exercise, (iii) to the extent permitted by law,
through an open-market, broker-assisted sales transaction pursuant to which the
Company is promptly delivered the amount of proceeds necessary to satisfy the
exercise price, (iv) by a combination of the methods described above or (v) by
such other method as may be approved by the Committee and set forth in the award
agreement.

 

8.         RESTRICTED STOCK

            Each agreement representing an award of restricted stock shall state
the number of shares subject to the award and the terms and conditions pursuant
to which the recipient of the award shall acquire a nonforfeitable right to the
shares awarded as restricted stock. Unless specifically provided otherwise in an
agreement evidencing the award of restricted stock, a participant shall acquire
a nonforfeitable right to the shares subject to the award over four years, with
25% of the restricted stock becoming vested on each of the first four
anniversaries of the date of the award, and shares that are not vested upon a
participant's termination of employment with, or cessation of providing services
to, the Company shall be forfeited.

9.         TRANSFERABILITY OF OPTIONS, WARRANTS AND RESTRICTED STOCK

            Options, warrants and restricted stock shall not be transferable
other than to the spouse or lineal descendants (including adopted children) of
the participant, any trust for the benefit of the participant or the benefit of
the spouse or lineal descendants (including adopted children) of the
participant, or
the guardian or conservator of the participant ("Permitted Transferees").

10.       TERMINATION OF OPTIONS, WARRANTS AND RESTRICTED STOCK AWARDS

            All rights to exercise options and warrants shall terminate ninety
(90) days after any optionee or warrant holder ceases to be a director of the
Company or a key employee or consultant of the Company and any of its
subsidiaries, and no options or warrants will vest after an optionee's or
warrant  holder's termination date. Notwithstanding the foregoing, however, if
an optionee's or warrant holder's service as a director of the Company or key
employee or consultant terminates as a result of the optionee's or warrant
holder's death or his total and permanent disability, the optionee or warrant
holder or the executors or administrators or legatees or distributees of the
estate, as the case may be and to the extent they are Permitted Transferees,
shall have the right, from time to time within one year after the optionee's or
warrant holder's total and permanent disability or death and prior to the
expiration of the term of the option or warrant, to exercise any portion of the
option or warrant not previously exercised, in whole or in part, as provided in
the respective agreement evidencing the award of the options or warrants. A
participant's rights to shares awarded as restricted stock shall, under all
circumstances, be set forth in the agreement evidencing the award of restricted
stock.

11.       EFFECT OF CHANGE IN STOCK SUBJECT TO THE PLAN

            Subject to any required action by the shareholders of the Company
and the provisions of applicable corporate law, the number of shares represented
by the unexercised portion of an option or warrant, the number of shares that
has been authorized or reserved for issuance hereunder, and the number of Shares
covered by any applicable vesting schedule hereunder, as well as the exercise
price for a share represented by the unexercised portion of an option or
warrant, shall be proportionately adjusted for (a) a division, combination or
reclassification of any of the shares of common stock of the Company or (b) a
dividend payable in shares of common stock of the Company.

12.       GENERAL RESTRICTION

            Each award shall be subject to the requirement that, if at any time
the Board shall determine, at its discretion, that the listing, registration or
qualification of the shares subject to such option or warrant upon any
securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such award or the issue or
purchase of the shares thereunder, such option or warrant may not be exercised
in whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company. Subject to the limitations of paragraph 6, no option
or warrant shall expire during any period when exercise of such option or
warrant has been prohibited by the Board, but shall be extended for such further
period so as to afford the optionee or warrant holder a reasonable opportunity
to exercise his option or warrant.

13.       MISCELLANEOUS PROVISIONS

            (A)       No optionee or warrant holder shall have rights as a
shareholder with respect to shares covered by his option or warrant until the
date of exercise of his option or warrant.

            (B)       The granting of any award under the Plan shall not impose
upon the Company any obligation to appoint or to continue to appoint as a
director, key employee or consultant any participant, and the right of the
Company and its subsidiaries to terminate the employment of any key employee or
other employee or consultant, or service of any director, shall not be
diminished or affected by reason of the fact that an award has been made under
the Plan to such participant.

            (C)       Awards under the Plan shall be evidenced by award
agreements in such form and subject to the terms and conditions of this Plan as
the Committee shall approve from time to time, consistent with the provisions of
this Plan. Such award agreements may contain such other provisions, as the
Committee in its discretion may deem advisable. In the case of any discrepancy
between the terms of the Plan and the terms of any award agreement, the Plan
provisions shall control.

            (D)       The aggregate fair market value (determined as of the date
of issuance of an option) of the Shares with respect to which an option, or
portion thereof, intended to be an ISO is exercisable for the first time by any
optionee during any calendar year (under all incentive stock option plans of the
Company and subsidiary corporations) shall not exceed $100,000.

            (E)       All awards under this Plan shall be made within ten years
from the earlier of the date of adoption of this Plan (or any amendment thereto
requiring shareholder approval pursuant to the Code) or the date this Plan (or
any amendment thereto requiring shareholder approval pursuant to the Code) is
approved by the shareholders of the Company.

            (F)        A leave of absence granted to an employee does not
constitute an interruption in continuous employment for purposes of this Plan as
long as the leave of absence does not extend beyond one year.

            (G)       Any notices given in writing shall be deemed given if
delivered in person or by certified mail; if given to the Company addressed to
Corporate Secretary, China Youth Media, Inc., 4143 Glencoe Avenue, Marina Del
Rey, California 90292; and, if to an optionee or warrant holder, in care of the
optionee or warrant holder at his or her last known address.

            (H)       This Plan and all actions taken by those acting under this
Plan shall be governed by the substantive laws of Delaware without regard to any
rules regarding conflict-of-law or choice-of-law.

            (I)        All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Company.

14.       AMENDMENT AND TERMINATION

            The Board may modify, revise or terminate this Plan at any time and
from time to time, subject to such supermajority voting requirements as may be
contained in the Company's certificate of incorporation or by-laws. While the
Board may seek shareholder approval of an action modifying a provision of the
Plan where it is determined that such shareholder approval is advisable under
the provisions of applicable law, the Board of Directors shall be permitted to
make any modification or revision to any provision of this Plan without
shareholder approval. This Plan shall terminate when all Shares reserved for
issuance hereunder have been issued upon the exercise of options or warrants and
all restricted stock awards have fully vested, or by action of the Board of
Directors pursuant to this paragraph, whichever shall first occur.

15.       EFFECTIVE DATE OF THE PLAN

            The Plan shall become effective upon the adoption by the Board.

